DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TW’856 (TW 201443856 A; of record).
	TW’856 discloses an inverter (Figs. 9-11), used for a GOA circuit, the inverter comprising: a first thin film transistor (pMOS) comprising: a first substrate (a left portion of 101); at least one first buffer layer (a portion of 103 between 108p and 102p) formed on the first substrate; a first polysilicon layer (108p) formed on a part of the at least one first buffer layer; a first gate insulating layer formed on the at least one first buffer layer and the first polysilicon layer; and a first gate (the left one of 109) formed on the first gate insulating layer; and 
	a second thin film transistor (nMOS) comprising: a second substrate (a right portion of 101); at least one second buffer layer formed on the second substrate; a second polysilicon layer (108n) formed on a part of the at least one second buffer layer;
a second gate insulating layer formed on the at least one second buffer layer and the second polysilicon layer; and a second gate (the right one of 109) formed on the first gate insulating layer, 
	wherein the first thin film transistor further comprises a first light shielding layer (102p) formed between the first substrate and the at least one first buffer layer, and/or the second thin film transistor further comprises a second light shielding layer (102n) formed between the second substrate and the at least one second buffer layer,
the first gate is electrically coupled to an input terminal (Vin), and the second gate is electrically coupled to the input terminal, the first thin film transistor further comprises a first source and a first drain, the first source is electrically coupled to a first direct-current voltage source (Vdd), and the first drain is electrically coupled to an output terminal (Vout), the second thin film transistor further comprises a second source and a second drain, the second source is electrically coupled to a second direct-current voltage source (GND), and the second drain is electrically coupled to the output terminal,
when a signal having a high voltage level is inputted to the input terminal, the output terminal naturally outputs a signal having a low voltage level.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References A-D are cited as being related to TFTs with light shielding layer(s).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUXIANG HU whose telephone number is (571)272-1654.  The examiner can normally be reached on 9:00am---5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHOUXIANG HU/Primary Examiner, Art Unit 2898